DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Claim Objections
Claim 21 is objected to because of the following informalities: “creating, by the user equipment, first image data produced a first application based on a host-device connection display setting,”.  It appears that should be --first image data produced by a first application--  Appropriate correction is required.

Claim 21 is objected to because of the following informalities: “the first application and the second application. wherein the image data transfer option is set in associated with each application”.  The punctuation should not be a period and “associated” should be --association--  Appropriate correction is required.

Claim 33 is objected to because of the following informalities: “at least one processor configured to control operations for dynamically the external device to display the information”.  There is a miswording.  Appropriate correction is required.

Claim 34 is objected to because of the following informalities: “stored in a memory of the user equipment”.  It appears that should be --the memory--  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sirpal (US 2012/0081312 A1), in view of Yun (US 2012/0088548 A1), and further in view of Tsern (US 20100064228 A1.)

Instant Claim 21: A method of dynamically controlling, by user equipment …, a display mode of an external device coupled to the user equipment,  (“A multi-display device is adapted to be dockable or otherwise associatable with an additional device. In accordance with one exemplary embodiment, the multi-display device is dockable with a smartpad. … The exemplary smartpad is able to cooperate with the device such that information displayable on the device is also displayable on the smartpad.” (Sirpal, abstract)  The multi-display device and smartpad of Sirpal correspond to the user equipment and external device of the claim, respectively.
In addition, the information on the display of the smartpad corresponds to the display mode of the claim.)

the method comprising: establishing a host-device connection between the user equipment and the external device upon detecting a connection of the user equipment to the external device;  (Referring to the above citation from the abstract of Sirpal, once the multi-display device is docked with the smartpad, a connection is made allowing information displayed on the multi-display device to also be displayed on the smartpad.  This connection corresponds to the host-device connection of the claim.)

creating, by the user equipment, first image data produced a first application based on a host-device connection display setting,  (“For example, and using again applications "B" and "C" as illustrated in FIG. 13B, if instead application C was in focus before docking, application C could be reoriented and displayed on the left-hand portion of display 1010, and application B, which was not in focus before docking, displayed on the right-hand portion of display 1010 upon docking” (Sirpal, paragraph 264)  Upon the docking of the multi-display device of Sirpal with the smartpad (“host-device connection display setting”), an application is displayed in full-screen on the smartpad.  The image of the application corresponds to the first image data of the claim.
In addition, paragraph 267 of Sirpal teaches “Displaying of the application(s) are managed by one or more of the display controller 544 (fig 5A), framework 520, window management module 532, display configuration module 568, as well as middleware 520 and associated classes.”  Therefore, the multi-display device 100 (fig 1A) creates the image for display on the smartpad 1000 when the two units are docked together.)

transmitting the first image data to the coupled external device and controlling the coupled external device to display the first image data in a single screen mode;  (“In accordance with another optional embodiment, the application in focus could be displayed in full-screen mode on display 1010 (fig 13B)” (Sirpal, paragraph 265))

upon receiving a user input on the user equipment to activate a second application among inactive applications while displaying the first image data on the coupled external device in the single screen mode,  (Referring to fig 7A of Sirpal, multiple active and inactive applications are present on the multi-display device 100.  The user may select an inactive application on the device 100 in order to activate the application.)

i) determining, by the user equipment, a multiscreen mode display setting of the coupled external device based on a total number of active applications producing image data to be displayed within the multiscreen mode display setting, a size of a display unit of the coupled external device, and multitasking the first application and the second application,  (“In accordance with yet another example, the first portion could be allocated 70% of the screen 1010's (fig 17) real estate, while the second portion 1708 could be allocated 30%. The managing and resizing of these windows can again be done in cooperation with the display configuration module 568 (fig 5A), as well as the windows management module 532 and display controllers for successful rendering of the location of the window(s) on the SP 1000.” (Sirpal, Paragraph 271)  Therefore, the multi-display device 100 takes into account the size of the display 1010 of the smartpad 1000.  The multiscreen mode display setting would be the percentage of the smartpad screen 1010 occupied by each application/window and any other graphics.
In addition, paragraph 286 of Sirpal teaches “To initiate the multiple application mode, a button/toggle 2618 (fig 26) is selected, which allows the user to select multiple applications for display in the display 1010.”  Therefore, the user of Sirpal also has the ability to maintain the display of a first application while selecting a second application for viewing simultaneously with the first application.)

ii) creating, by the user equipment, multiscreen image data based on the determined multiscreen mode display setting, iii) transmitting the multiscreen image data to the coupled external device and iv) controlling the coupled external device to display the multiscreen image data in a multiscreen mode,  (The above citations from paragraphs 271, 283, and 286 of Sirpal teach the multi-display device 100 creating, transmitting, and controlling the display of multiscreen images on the spartpad 1000.)

wherein the determined multiscreen mode display setting includes a display size and a display position of each application window to be displayed in the multiscreen mode on the coupled external device;  (The above citation from paragraph 271 of Sirpal teaches the multi-display device 100 manages the percentage of the smartpad screen 1010 occupied by each application/window.) 

wherein the multiscreen image data includes i) a first application window that displays reconfigured first image data produced by reconfiguring the first image data based on the determined multiscreen mode display setting, and ii) a second application window that displays the second image data produced by the second application,  (The above citation from paragraph 286 of Sirpal teaches that the user may choose to initiate the multiple application mode, wherein the first application which had been displayed across the entire screen would then share the screen with a second application.)

Sirpal does not teach the following limitation of this claim:

A method of dynamically controlling, by user equipment having a single display unit, a display mode of an external device coupled to the user equipment, …
and wherein the method further comprises: retrieving, from a memory of the user equipment, information on an image data transfer option associated with the first application, the second application, and the coupled Serial No. 17/463,978-2-801.0193external device, and selectively transferring the first image data and the second image data produced in the user equipment to the coupled external device based on the image data transfer option associated with the first application and the second application. wherein the image data transfer option is set in associated with each application installed in the user equipment according to the coupled external device and includes information on whether to transfer data produced by an associated application to the coupled external device or restrict the produced data from transferring.

In the same field of endeavor, however, Yun does disclose a primary device having a single display unit controlling the display of an external device coupled to the primary device.

A method of dynamically controlling, by user equipment having a single display unit, a display mode of an external device coupled to the user equipment,  (Referring to fig 3 of Yun, mobile terminal 100 contains a single display and mobile terminal 100 controls the display of display device 200.
Similarly, the device 100 of Sirpal may also contain a single display unit, similar to the mobile terminal 100 of Yun.)

 A the time of invention, it would have been obvious to a person of ordinary skill in the art to combine the system as taught by Sirpal, in which a dual display device controls the display of an external display device; with the system as taught by Yun, wherein a single display device controls the display of an external display device.  Such a combination involves a simple substitution of the dual display device of Sirpal in favor of the single display device of Yun.  The remaining operation of the system of Sirpal remains unchanged.

In the same field of endeavor, Tsern does disclose a handheld device authorizing certain content of an application to be displayed on an external device coupled to the handheld device.

and wherein the method further comprises: retrieving, from a memory of the user equipment, information on an image data transfer option associated with the first application, the second application, and the coupled Serial No. 17/463,978-2-801.0193external device, and selectively transferring the first image data and the second image data produced in the user equipment to the coupled external device based on the image data transfer option associated with the first application and the second application. wherein the image data transfer option is set in associated with each application installed in the user equipment according to the coupled external device and includes information on whether to transfer data produced by an associated application to the coupled external device or restrict the produced data from transferring.  (“The handheld device 100 (fig 1) may generate the on-screen menu and icon selection in which users access media content. In this way, the handheld device 100 is used as a gateway for streaming media and/or to authorize content streaming directly to connected living room TV. … the handheld device might share authorization to personal media content, which is stored either on the handheld device” (Tsern, paragraph 46)  The entire streaming media content stored on the handheld device 100 of Tsern may be referred to as an application.  The user may authorize only certain content to be transferred to the secondary device.)

A the time of invention, it would have been obvious to a person of ordinary skill in the art to combine the system as taught by Sirpal, in which a display device controls the display of an external display device; with the system as taught by Tsern, wherein a handheld device authorizes certain content of an application to be displayed on an external display device.  Such a combination involves incorporating a known feature (Tsern) into a known system of devices in order to yield the predictable results of providing the user that much more control over which content is displayed on a secondary display.


Instant Claim 22: The method of claim 21, wherein the first image data is a single application window that displays one of i) image data produced for a default home screen and ii) image data produced by a previously activated application before the host-device connection;  (“For example, and using again applications "B" and "C" as illustrated in FIG. 13B, if instead application C was in focus before docking, application C could be reoriented and displayed on the left-hand portion of display 1010, and application B, which was not in focus before docking, displayed on the right-hand portion of display 1010 upon docking” (Sirpal, paragraph 264)  Therefore, in this case, the application displayed on the smartpad 1000 of Sirpal after docking is an application that was displayed on the multi-display device 100 before docking.)

and the multiscreen image data further includes control menus and icons for controlling an overall graphic user interface of the multiscreen display mode and each application window.  (“From here, upon selection of the application launcher 3116 (fig 31A), the application launcher can optionally expand across the entirety of the screen 1010 in either the portrait or landscape mode. Similarly, the file explorer, which is launched by pressing the file explorer button 3120, can be similarly expanded into substantially all or all of the screen 1010 space.” (Sirpal, paragraph 294)  The application launcher 3116 and file explorer button 3120 of Sirpal are examples of control menus and icons of the claim.)


Instant Claim 23: The method of claim 21, wherein the determining includes: obtaining the determined multiscreen mode display setting associated with the determined total number of applications from a mapping table stored in a memory of the user equipment.  (“A communication device 100 (fig 2) may also include memory 208 for use in connection with the execution of application programming or instructions by the processor 204, and for the temporary or long term storage of program instructions and/or data.” (Sirpal, paragraph 137)  Therefore, the memory 298 of Sirpal’s multi-display device 100 contains all execution related data and instructions.)


Instant Claim 24: The method of claim 21, further comprising: upon receiving a user input for activating one of inactive applications, determining whether a display size of the display unit of the coupled external device is greater than a reference display size; when the display size of the coupled external device is determined as being greater than a reference display size, creating the multiscreen image data based on the determined multiscreen mode display setting and controlling the coupled external device to display the multiscreen image data in the multiscreen display mode, otherwise, creating third image data produced by the newly activated application based on the host-device connection display setting, transmitting the third image data to the coupled external device, and controlling the coupled external device to display the third image data in the single screen mode.  (“However, it may not be possible to directly translate these panels to display correctly on the SP 1000 (fig 32A) without the panels being distorted or not occupying the entirety of the screen 1010. Accordingly, in accordance with one exemplary embodiment, one or more of the panels 3204-3224 can be resized when displayed on the SP 1000 to accommodate all or substantially all of the screen 1010.” (Sirpal, paragraph 295)  Therefore, the multi-display device 100 of Sirpal has the ability to resize an application on the smartpad 1000 in any way which is best suited to the variables involved.)


Instant Claim 25: The method of claim 21, wherein the creating the multiscreen image data includes: creating the first image data based on information related to a first application window in the determined multiscreen mode display setting; creating the second image data based on information related to a second application window in the determined multiscreen mode display setting; creating menu image data of control menus and icons for controlling an overall graphic user interface of the multiscreen display mode, the first application window, and the second application window; and transmitting the first image data, the second image data, and the menu image data to the coupled external device; and controlling the coupled external device to display the first image data in the first application window, to display the second image data in the second application window, and to display the menu image data in predetermined positions based on the determined multiscreen mode display setting.  (Referring to fig 32B of Sirpal, the data for first application D3, data for second application D4, and data for application launcher 3116 and file explorer button 3120 are created, transmitted to smartpad 1000, and displayed on the smartpad 1000.)


Instant Claim 26: The method of claim 21, wherein the creating the multiscreen image data includes: creating multiscreen image data by combining the first image data, image data produced by the newly activated application, and menu image data based on the obtained multiscreen mode display setting; transmitting the created multiscreen image data to the coupled external device; and controlling the coupled external device to display the transmitted multiscreen mode image data in a multiscreen display mode based on the determined multiscreen mode display setting.  (“To initiate the multiple application mode, a button/toggle 2618 (fig 26) is selected, which allows the user to select multiple applications for display in the display 1010.” (Sirpal, paragraph 286)  Therefore, the user of Sirpal has the ability to maintain the display of a first application while selecting a second application for viewing simultaneously with the first application.  In addition,  
application launcher 3116 and file explorer button 3120 of fig 32A may also be displayed on the smartpad 1000.)


Instant Claim 27: The method of claim 21, wherein the multiscreen mode display setting includes at least one of information on a number of application windows in the multiscreen display mode, a maximum number of allowed application windows, the display size of each application window, the display position and a display orientation of each application window, arrangement of each application window, control menus and icons for controlling an overall graphic user interface of the multiscreen display mode and each application window, arrangement and sizes of the control menus and icons.  (The multiscreen mode display setting, when applied to Sirpal, includes the percentage of the smartpad screen 1010 occupied by each application/window and any other graphics.  Therefore, the number of application windows, display size of each application window, display position and display orientation of each application window, arrangement of each application window, arrangement and sizes of the application launcher 3116 and file explorer button 3120 of fig 32A, etc are included in the multiscreen mode display setting.)


Instant Claim 28: The method of claim 21, wherein: the determining a multiscreen mode display setting includes retrieving, from a lookup table stored in a memory of the user equipment, the multiscreen mode display setting associated with the determined total number of applications running in the user equipment and a size of the display unit of the coupled external device.  (“A communication device 100 (fig 2) may also include memory 208 for use in connection with the execution of application programming or instructions by the processor 204, and for the temporary or long term storage of program instructions and/or data.” (Sirpal, paragraph 137)  Therefore, the memory 298 of Sirpal’s multi-display device 100 contains all execution related data and instructions.)


Instant Claim 29: The method of claim 27, wherein the multiscreen mode display setting is determined based on the number of multitasking applications running in the user equipment and the information on the coupled external device.  (“However, it may not be possible to directly translate these panels to display correctly on the SP 1000 (fig 32A) without the panels being distorted or not occupying the entirety of the screen 1010. Accordingly, in accordance with one exemplary embodiment, one or more of the panels 3204-3224 can be resized when displayed on the SP 1000 to accommodate all or substantially all of the screen 1010.” (Sirpal, paragraph 295)  The multiscreen mode display setting, when applied to Sirpal, includes the number of applications running on the multi-display device 100 that need to be transferred for display on the smartpad 1000; as well as the size of the smartpad’s display 1010 so that the multi-display device 100 can resize the application windows accordingly.)


Instant claim 30: The method of claim 21, further comprising: determining whether a user input is received for activation of a third application after controlling the coupled external device to display the multiscreen image data produced in the user equipment in the multiscreen display mode; upon the receipt of the user input for activation of the third application, interrupting creating one of the reconfigured first image data and the second image data; creating third image data produced by the third application based on the determined multiscreen mode display setting and continuously creating uninterrupted one based on the multiscreen display mode; creating multiscreen image data by combining the created third image data and the continuously created uninterrupted one based on the determined multiscreen mode display setting; transmitting the created multiscreen image data to the coupled external device; and controlling the coupled external device and displaying the transmitted multiscreen image data in the multiscreen display mode.  (“Upon receipt of one or more input gestures, such as gesture 3440 (fig 36), a user can scroll through the "carousel" of applications, in this instance, relocating application D 3608 to application C 3604's position, and thereby revealing application 3416.” (Sirpal, paragraph 301)  Therefore, when a first and second application window are being displayed simultaneously on smartpad 1000, the system of Sirpal provides the user the ability to switch one of the application windows with a third application window; while leaving the other of the originally displayed application windows displayed.)


Instant Claim 31: The method of claim 30, wherein the determining includes: upon the receipt of the user input for activating the third application, determining whether a number of application windows in a current multiscreen display mode reaches a maximum number of application windows allowed within the current multiscreen display mode; when the number of application windows in the current multiscreen display mode is less than the maximum number, obtaining a multiscreen mode display setting by increasing a number of associated multitasking applications by one; creating multiscreen image data based on the newly obtained multiscreen mode display setting by additionally including the third image data produced by the third application; and transmitting the created multiscreen image data to the coupled external device and controlling the external device and displaying the transmitted multiscreen image data based on the newly obtained multiscreen mode display setting.  (“In accordance with another exemplary embodiment, more than two of the panels can be shown on the screen 1010 (fig 32B), such as a portion of panel D2 3208, a portion of panel D3 3212 and a portion of panel D4 3216.” (Sirpal, paragraph 295)  Therefore, in this example from Sirpal, a third application window may be displayed on the smartpad 1000 along with two other application windows.)


Instant Claim 32: The method of claim 21, further comprising: determining whether a user input is received for closing one of application windows in the multiscreen display mode after controlling the coupled external device to display image data produced in the user equipment in the multiscreen display mode; upon the receipt of the user input for closing one of application windows, interrupting creating image data of the application associated with the user input resuming one of applications running in a background mode to create image data and continuously creating image data of applications not associated with the user input; creating multiscreen image data by combining the created image data of the resumed application and the continuously created image data of the applications not associated with the user input based on an associated multiscreen mode display setting; and transmitting the created multiscreen image data to the coupled external device, wherein the controlling includes: controlling the coupled external device and displaying the transmitted multiscreen image data in the associated multiscreen display mode based on the associated multiscreen mode display setting.  (“Upon receipt of one or more input gestures, such as gesture 3440 (fig 36), a user can scroll through the "carousel" of applications, in this instance, relocating application D 3608 to application C 3604's position, and thereby revealing application 3416.” (Sirpal, paragraph 301)  Therefore, when a first and second application window are being displayed simultaneously on smartpad 1000, the system of Sirpal provides the user the ability to close one of the application windows; thereby bringing onto the display 1010 a third application window (which had been running in the background) while leaving the other of the originally displayed application windows displayed.)


Instant Claim 33: the user equipment comprising: a memory configured to store information necessary for operating the user equipment and performing operations;  (“A communication device 100 (fig 2) may also include memory 208 for use in connection with the execution of application programming or instructions by the processor 204, and for the temporary or long term storage of program instructions and/or data.” (Sirpal, paragraph 137))

a communication circuit configured to communicate with other parties through a communication link;  (“In support of communications functions or capabilities, the device 100 (fig 2) can include a cellular telephony module 228.” (Sirpal, paragraph 138)  The cellular telephony module 228 of Sirpal corresponds to the communication circuit of the claim.)

a display unit configured to display information produced by at least one application installed in the user equipment;  (Fig 2 of Sirpal teaches primary screen 104, corresponding to the display unit of the claim.)

at least one port configured to be connected with the external device and exchange signals and data with the external device;  (“The port interface 252 (fig 2) also comprises an intelligent element that comprises a docking module for controlling communications or other interactions between the device 100 and a connected device or component.” (Sirpal, paragraph 139))

at least one processor configured to control operations for dynamically the external device to display the information in a display mode different from that of the user equipment upon detection of connection to the external device;  (The above citation from paragraph 137 of Sirpal teaches processor 204.)

Apparatus claim 33 and method claim 21 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, the remainder of claim 33 is similarly rejected under the same rationale as applied above with respect to method claim 21.


Instant Claim 34: (Claim 34 is substantially identical to claim 23, and thus, is rejected under similar rationale.)


Instant Claim 35: (Claim 35 is substantially identical to claim 25, and thus, is rejected under similar rationale.)


Instant Claim 36: (Claim 36 is substantially identical to claim 27, and thus, is rejected under similar rationale.)


Instant Claim 37: (Claim 37 is substantially identical to claim 31, and thus, is rejected under similar rationale.)


Instant Claim 38: (This claim is substantially identical to claim 38, and thus, is rejected under similar rationale.)


Instant Claim 39: The method of claim 21, wherein the selectively transferring comprises: transferring image data produced by one application running in the user equipment to the Serial No. 17/463,978-9-801.0193coupled external device when an associated image data transfer option is set as a positive image data option according to the coupled external device, and restricting image data produced by one application running in the user equipment from transferring to the coupled external device when an associated image data transfer option is set as a negative image data option according to the coupled external device.  (“The handheld device 100 (fig 1) may generate the on-screen menu and icon selection in which users access media content. In this way, the handheld device 100 is used as a gateway for streaming media and/or to authorize content streaming directly to connected living room TV. … the handheld device might share authorization to personal media content, which is stored either on the handheld device” (Tsern, paragraph 46)  The media content of Tsern which is authorized/not authorized to be shared corresponds to the positive/negative image data of the claim.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yaron Cohen/
Examiner, Art Unit 2696